Citation Nr: 1828623	
Decision Date: 05/11/18    Archive Date: 05/18/18

DOCKET NO.  17-41 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased disability rating for PTSD with depressive disorder not otherwise specified, currently rated 50 percent disabling.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a right hip disability.

3.  Entitlement to service connection for a pinched nerve.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to November 1970.

These matters come to the Board of Veterans' Appeals (Board) from a December 2014 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which denied entitlement to a disability rating in excess of 30 percent for PTSD with depressive disorder not otherwise specified; and, denied entitlement to service connection for a right hip disability and a pinched nerve.  A notice of disagreement was filed in October 2015.  In an April 2017 rating decision, the RO assigned a 50 percent disability rating to PTSD with depressive disorder not otherwise specified, effective June 5, 2013.  A statement of the case was issued in June 2017 and a substantive appeal was received in August 2017.  

The Veteran testified at a DRO hearing in April 2017, and he testified at a Board hearing in November 2017; the transcripts are of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for a right hip disability and a pinched nerve are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  The Veteran in this case served on active duty from March 1968 to November 1970.

2.  On November 15, 2017, at the Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of entitlement to an increased disability rating for PTSD with depressive disorder not otherwise specified.

3.  In a December 2008 decision, entitlement to service connection for a right hip disability was denied; the Veteran did not file a notice of disagreement.

4.  Additional evidence received since the RO's December 2008 decision is new and relates to an unestablished fact necessary to substantiate the claim of service connection for a right hip disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue of entitlement to an increased disability rating for PTSD with depressive disorder not otherwise specified by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The December 2008 RO decision denying entitlement to service connection for a right hip disability is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.156(b); 20.1103 (2017).

3.  New and material evidence has been received since the December 2008 decision that denied entitlement to service connection for a right hip disability and the claim is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn his appeal with regard to the issue of entitlement to an increased disability rating for PTSD with depressive disorder not otherwise specified, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issue of entitlement to an increased disability rating for PTSD with depressive disorder not otherwise specified, and it is dismissed.

New and Material Evidence Discussion

Even where the RO determines that new and material evidence has been received to reopen a claim, or that an entirely new claim has been received, the Board is not bound by that determination and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

New and material evidence is existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  There is a low threshold for finding new evidence that raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  VA should consider whether the newly received evidence could reasonably substantiate the claim were the claim to be reopened, including whether VA's duty to provide a VA examination is triggered.  There must be new and material evidence as to at least one of the bases of the prior disallowance to warrant reopening.  Shade, 24 Vet. App. at 117-20.

In a December 2008 rating decision, the RO denied entitlement to service connection for a right hip disability.  The Veteran had not reported for a VA examination, and the RO found that VA treatment records did not show evidence of a diagnosis of a chronic right hip condition nor was there evidence that his right hip condition was due to his service-connected shrapnel fragment wound (SFW), right buttock, with retained foreign body (RFB).  The Veteran did not file a notice of disagreement and no evidence was received within a year of issuance of the rating decision.  38 U.S.C. § 7105; Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.156(b).  

In June 2013, the Veteran submitted a claim to reopen.  A December 2014 VA examination reflects a diagnosis of osteoarthritis, right hip; and, also that his gait is not normal which the examiner stated can be associated with a CAM-type femoracetabular impingement.  12/10/2014 C&P Exam at 3, 20.  The examiner provided a negative opinion with regard to a relationship to SFW right buttock.  

At the Board hearing, the Veteran testified that he has experienced right hip pain since service due to his SFW, right buttock.  11/15/2017 Hearing Transcript at 5.  

As detailed above, there is a low threshold for finding new evidence that raises a reasonable possibility of substantiating the claim.  Based on the Veteran's testimony, the diagnosis of a right hip disability, and continued complaints of hip pain, the Board finds that such triggers VA's duty to assist by providing a medical opinion which may raise a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 118.  

For the above reasons, the claim of service connection for a right hip disability is reopened.  38 U.S.C. § 5108.  


ORDER

Entitlement to an increased disability rating for PTSD with depressive disorder not otherwise specified is dismissed.

New and material evidence has been submitted regarding the right hip; the petition to reopen is allowed.


REMAND

The Veteran asserts that his right hip disability and pinched nerve are due to his service-connected SFW, right buttock, with RFB.  The December 2014 VA examiner diagnosed osteoarthritis, right hip, noting that this constituted an initial diagnosis of this condition.  The examiner opined that there is nothing located in the evidence of record regarding a right hip injury or nerve damage in the right buttock, hip or right lower extremity.  The examiner stated that mild, bilateral osteoarthritis of the hips and a right femoral head neck junction deformity can be associated with a CAM-type femoracetabular impingement.  The examiner opined that his right hip condition and pinched nerve are not proximately due to or the result of his residuals, SFW, right buttock, with RFB.  12/10/2014 C&P Exam.

The Board notes that a December 1974 VA examination reflects that the Veteran complained that occasionally his right lower leg will feel numb, and on objective testing he had full range of motion with slight pain on forced right hip flexion.  12/04/1974 VA Examination at 1, 3.  Likewise, a VA treatment record references the right hip.  01/28/1975 Medical Treatment Record-Government Facility at 4.  A February 2003 VA treatment record reflects complaints of hip pain.  An assessment of degenerative joint disease is reflected.  03/04/2003 Medical Treatment Record-Government Facility at 5.  

An opinion should be sought with consideration to be given to the documented earlier complaints pertaining to the right hip and complaints of numbness, and also such opinion must address aggravation.  

It is also acknowledged that the Veteran submitted a December 2017 private treatment record from M.B.F. pertaining to the right hip.  12/19/2017 Medical Treatment Record-Non-Government Facility.  After obtaining a release from the Veteran, a request should be made for treatment records from this medical provider.

At the Board hearing, the Veteran suggested that a treating nurse practitioner would be able to provide a positive etiological opinion regarding his claimed right hip and pinched nerve disabilities.  11/15/2017 Hearing Transcript at 7-8.  To date, the Veteran has not submitted an opinion from this treating provider; inquiry should be made as to whether an opinion will be submitted.

On Remand, associate updated VA treatment records for the period from April 12, 2017.  

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Inquire whether the Veteran intends to submit an opinion regarding his claimed right hip and pinched nerve disabilities from his treating nurse practitioner.

Request that the Veteran complete a release with regard to the medical provider M.B.F., and request such records and associate the records with the virtual folder.

If such efforts prove unsuccessful, documentation to that effect should be added to the virtual folder.  

2.  Associate with the virtual folder updated VA treatment records for the period from April 12, 2017.

3.  Request that a VA examiner(s) with appropriate expertise review the virtual folders and respond to the following:  

a)  Is a right hip disability at least as likely as not (50 percent or greater probability) caused by service-connected SFW, right buttock, with RFB?  

b)  Indicate whether it is at least as likely as not (50 percent or greater probability) that a right hip disability has been aggravated (worsened beyond its natural progression) by service-connected SFW, right buttock, with RFB.

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of her observable symptoms over time.  

c)  Is a pinched nerve affecting the leg at least as likely as not (50 percent or greater probability) caused by service-connected SFW, right buttock, with RFB?  

d)  Indicate whether it is at least as likely as not (50 percent or greater probability) that a pinched nerve affecting the leg has been aggravated (worsened beyond its natural progression) by service-connected SFW, right buttock, with RFB.

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of her observable symptoms over time.  

Provide a comprehensive rationale for every opinion.  All pertinent evidence, including both lay and medical, should be considered.  A physical examination should be scheduled, if deemed necessary by the VA clinician.

The clinician is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

4.  Thereafter, readjudicate the service connection issues.  If any benefit sought is not granted in full, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


